Citation Nr: 0419377	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-19 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in March 2004, a 
transcript of which is of record.  It is noted that the 
veteran accepted this videoconference hearing in lieu of a 
personal hearing before the Board.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record reflects that the veteran's asthma was first 
diagnosed several years after service, and no competent 
medical evidence relates this disability to his period of 
active duty.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's asthma.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100  et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in April 2002, which was 
clearly before the May 2002 rating decision.  This 
correspondence specifically addressed the requirements for a 
grant of service connection, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  The 
Board further notes that the October 2002 Statement of the 
Case (SOC) included a summary of the relevant VCAA regulatory 
provisions of 38 C.F.R. § 3.159.  Based on the foregoing, the 
Board finds that the veteran was notified and aware of what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for him to submit any evidence in his possession 
that was relevant to the claim.  Therefore, there is no 
further duty to notify.  

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  In pertinent part, the veteran indicated that all 
of his treatment had been through the VA Medical Center 
(VAMC).  Although he indicated that he had been treated at 
this facility since 1970, the efforts of both the RO and the 
veteran have been unsuccessful in obtaining any records dated 
prior to 1972.  Further, the veteran and his representative 
have had the opportunity to present evidence and argument in 
support of his claim, to include at the March 2004 
videoconference hearing.  For the reasons stated below, the 
Board finds that no additional development to include a 
medical examination and/or opinion is warranted based on the 
facts of this case.  Consequently, the Board concludes that 
the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran has contended in various statements, 
and at his videoconference hearing, that he developed chest 
pain and breathing problems during service.  However, he 
acknowledged that he was not diagnosed with asthma during 
service, and that the service clinicians thought his chest 
pain was gas and treated it with Maalox.  Nevertheless, no 
breathing tests were given to him at the time of his in-
service treatment for chest pain.  In addition, he maintains 
that he was subsequently diagnosed with asthma within his 
first post-service year, and has been treated for this 
disability ever since.  He acknowledged no clinician had ever 
specifically related his asthma to his period of active 
service.  It was also intimated that he should be accorded a 
VA medical examination to address the etiology of his asthma.

The veteran's service medical records reflect that he was 
treated for a cold in June 1968.  Subsequent records from 
December 1968 note that he complained, in part, of chest pain 
over the heart region.  Physical examination was normal.  No 
diagnosis of asthma appears in the service medical records.  
Further, his lungs and chest were clinically evaluated as 
normal on his January 1970 separation examination.  Chest X-
ray conducted that same month showed the lung fields were 
clear, and that the overall impression was of a normal chest.  
Moreover, on his January 1970 Report of Medical History he 
indicated that he had not experienced asthma, shortness of 
breath, pain or pressure in the chest, or chronic cough.  
Although he did indicate ear, nose or throat trouble, it was 
noted that this referred to occasional sore throat.

The post-service evidence includes VA medical records which 
cover a period from 1972 to 2002, and show treatment for a 
variety of medical conditions.  Among other things, a 
November 1972 chest X-ray revealed bilateral upper lobe 
infiltrate of the lungs, worse on the right, compatible with 
sarcoid.  However, interstitial pneumonia or lymphoma or 
carcinoma with lymphangitic spread could give similar 
appearance.  Tuberculosis was also possible.

The veteran was subsequently hospitalized from November to 
December 1972 for what was diagnosed as sarcoidosis involving 
lungs and lymph nodes.  Records from admission indicate he 
had chest cold of 2 months duration, dyspnea at rest and 
exertion, as well as a non-productive cough.  Supraclavicular 
node biopsies conducted in December 1972 resulted in findings 
of chronic lung disease with generalized adenopathy, and 
pulmonary disease with adenopathy.  Chest X-ray conducted 
that same month indicated fibrotic, nodular infiltration of 
both upper lobes, more pronounced on the right side, most 
likely representing tuberculosis infection, very likely still 
active. 

Records from June 1980 indicate the veteran received 
treatment for pulmonary sarcoidosis and alcohol abuse.

A March 1984 pulmonary function test resulted in an 
impression of normal ventilatory function tests with the 
exception of reduced flow rates at low lung volumes 
suggestive of early small airway dysfunction.  There was also 
elevated carboxy hemoglobin which was suggestive of continued 
smoking.

Records dated in June 1985 reflect that the veteran was 
treated for shortness of breath, and it was noted that he 
smoked.  Diagnosis was chronic obstructive pulmonary disease 
(COPD), and the prescription was that he stop smoking.

Also in June 1985, a chest X-ray noted, in part, that there 
was no definite active infiltrate seen in either lung.  
Minimal scattered chronic changes were noted.  Overall 
impression was no active cardiopulmonary disease.

Records from July 1985 again note complaints of shortness of 
breath, and a diagnosis of COPD.

Records dated in October 1987 and thereafter, note findings 
of asthma.  

The veteran was hospitalized in August 2000 with complaints 
of middle to left chest "swelling and tingling" since 4 
days prior to admission.  His past medical history was 
remarkable for "asthma" only.  Discharge diagnoses were 
myocardial infarction ruled out; benign essential 
hypertension; and reactive airway disease.

No competent medical evidence is of record which relates the 
veteran's current asthma to his period of active service, nor 
that it was present to a compensable degree within his first 
post-service year.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In order to 
prevail on the issue of service connection 
. . . there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."); Pond v. West, 12 Vet. App. 341, 346 (1999) 
("Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.").


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for asthma.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The record clearly reflects that the veteran has been 
diagnosed with asthma.  Further, his service medical records 
reflect that he was treated for a cold in June 1968, and for 
chest pain in December 1968.  However, these problems were 
not attributed to asthma, nor was this condition or any other 
chronic pulmonary disability diagnosed during service.  In 
fact, his January 1970 separation examination clinically 
evaluated his lungs and chest as normal.  Similarly, chest X-
ray conducted at that time showed the lung fields were clear, 
and that the overall impression was of a normal chest.  

The Board acknowledges the veteran's contention that he was 
first diagnosed with asthma during his first post-service 
year in 1970.  However, all efforts to obtain records prior 
to 1972 have been unsuccessful.  As such, there is no 
competent medical diagnosis of such a disability within one 
year of his discharge.  Further, a lay person's account of 
what a medical professional purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Thus, this testimony does not constitute competent medical 
evidence.  In any event, asthma is not one of the chronic 
diseases subject to presumptive service connection if 
manifest to a compensable degree within the first post-
service year.  See 38 C.F.R. § 3.309(a).  Granted, he was 
diagnosed in November 1972 with sarcoidosis of the lungs, and 
this condition is subject to the presumptive provisions of 
38 C.F.R. § 3.309(a).  However, as this condition was first 
shown more than 2 years after his February 1970 discharge, it 
is not entitled to presumptive service connection.  See 
38 C.F.R. § 3.307.

The first competent medical diagnosis of asthma appears to be 
in 1987, which is several years after service.  More 
importantly, there is no competent medical opinion of record 
which relates the veteran's current asthma to his period of 
active service.  In fact, a review of the treatment records 
suggests that his current pulmonary problems may be due to 
smoking.  Congress has prohibited the grant of service 
connection for disability on the basis that such disability 
resulted from disease attributable to the use of tobacco 
products during the veteran's active service for claims filed 
after June 9, 1998.  38 U.S.C.A. § 1103 (2002).  Therefore, 
as a matter of law, any claims received by VA after June 9, 
1998 are subject to this restriction.

In summary, there was no diagnosis of asthma during active 
service; the medical evidence reflects that his lungs were 
normal at the time of his discharge; there does not appear to 
be an actual diagnosis of asthma until several years after 
service; there is no competent medical opinion which relates 
the current disability to service; and there is medical 
evidence which suggests that the veteran's pulmonary problems 
may be due to smoking.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for asthma, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board further finds that no additional development in the 
form of a medical examination and/or opinion is warranted 
based on the facts of this case.  Pursuant to 38 C.F.R. 
§ 3.159(c)(4)(i) (2003), a medical examination or medical 
opinion is necessary if the information and evidence of 
record do not contain sufficient competent medical evidence 
to decide the claim, but:

(A) Contains competent lay or medical 
evidence of a currently diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service; 
and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") reviewed this 
subsection of the regulation in Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he or she has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion could substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal the veteran's service medical records 
make no reference to asthma or to shortness of breath.  When 
seen for a complaint of chest pain, no shortness of breath 
was noted, or any other physical problem.  The veteran denied 
having shortness of breath and asthma on separation 
examination, and the clinical examination of the veteran at 
that time, including chest x-ray, was normal.  There is no 
medical evidence indicating that he had asthma prior to 1987 
(although early small airway dysfunction was noted in 1984).  
Because there is no evidence documenting the existence of 
asthma prior to 1987 (or prior to 1984), the Board finds that 
a medical opinion is not necessary to decide that claim, in 
that any such opinion could not establish the existence of 
the claimed in-service injury.  See also Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).  



ORDER

Entitlement to service connection for asthma is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



